Case 3:19-cv-01825-TWR-JLB Document 137 Filed 10/14/20 PageID.10939 Page 1 of 3



1    DONALD F. ZIMMER, JR. (State Bar No. 112279)
2    fzimmer@kslaw.com
     WILLIAM E. STEIMLE (State Bar No. 203426)
3    wsteimle@kslaw.com
4    KING & SPALDING LLP
     101 Second Street, Suite 2300
5    San Francisco, CA 94105
6    Telephone: +1 415 318 1200
     Facsimile: +1 415 318 1300
7
8    Attorneys for Defendant
     COLOPLAST CORP.
9
10                            UNITED STATES DISTRICT COURT

11                       SOUTHERN DISTRICT OF CALIFORNIA

12
13   ROSEMARY CADDY,                        Case No. 3:19-cv-01825-TWR-JLB
14               Plaintiff,                 DEFENDANT COLOPLAST CORP.’S
                                            NOTICE OF UNTIMELY
15                                          OPPOSITIONS TO MOTIONS
           vs.
16
     COLOPLAST CORP.,
17
                   Defendant.
18
19
20
21
22
23
24
25
26
27
28
                        DEFENDANT COLOPLAST CORP.’S NOTICE
                        OF UNTIMELY OPPOSITIONS TO MOTIONS
Case 3:19-cv-01825-TWR-JLB Document 137 Filed 10/14/20 PageID.10940 Page 2 of 3



1          Defendant Coloplast Corp. (“Coloplast”) provides notice that Plaintiff did not
2    timely file responses to Coloplast’s motions in limine and motions to exclude testimony
3    from plaintiff’s experts. More specifically, Plaintiff filed the following pleadings late:
4               • Plaintiff’s Response in Opposition to Coloplast Corp.’s Motion To
5                  Exclude The Opinion Testimony Of Jimmy Mays, Ph.D. (Doc. 129);
6               • Plaintiff’s Response in Opposition to Coloplast Corp.’s Motion To
7                  Exclude The Opinion Testimony Of Peggy Pence, Ph.D. (Doc. 130);
8               • Plaintiff’s Response in Opposition to Coloplast’s Corp.’s Motions in
9                  Limine (Doc. 131);
10              • Plaintiff’s Opposition to Coloplast Corp.’s Motion To Exclude The
11                 Opinion Testimony Of Donald R. Ostergard, M.D. (Doc. 132).
12         Plaintiff’s oppositions to these motions were due “on or before October 12, 2020.”
13   Order of March 10, 2020 (Doc. 94) at 2:5-6. Plaintiff’s delay has further compressed an
14   already short time frame to prepare and file reply briefs for three motions seeking to
15   exclude Plaintiff’s experts and twelve motions in limine. See id. at 2:6-7 (setting the
16   deadline for replies as October 19, 2020). Coloplast thus seeks leave for additional time
17   to serve its reply briefs, until October 20, 2020, so that it has the time intervals
18   contemplated between responsive briefs and reply briefs as originally set forth by the
19   Court’s scheduling order. Coloplast makes this request unless the Court deems Plaintiff’s
20   untimely filings as grounds to not consider them and grant Coloplast’s motions without
21   further consideration. See Standing Order for Civil Cases section III. A. 2; Civ. Local
22   Rule 7.1(f)(3)(c).
23   Dated: October 14, 2020               KING & SPALDING LLP
24
                                           By: /s William E. Steimle
25                                             WILLIAM E. STEIMLE
26                                             wsteimle@kslaw.com
27                                              Attorney for Defendant
28                                              COLOPLAST CORP.
                          DEFENDANT COLOPLAST CORP.’S NOTICE
                          OF UNTIMELY OPPOSITIONS TO MOTIONS
Case 3:19-cv-01825-TWR-JLB Document 137 Filed 10/14/20 PageID.10941 Page 3 of 3



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -3-
                    DEFENDANT COLOPLAST CORP.’S NOTICE
                      OF LATE OPPOSITIONS TO MOTIONS
